Title: Daniel Lescallier to Thomas Jefferson, 12 May 1817
From: Lescallier, Daniel,Quinette de Rochemont, Nicolas Marie
To: Jefferson, Thomas


          
            Honoured Sir
            New York
May 12th 1817
          
          Altho’ I can hardly flatter myself of your remembering my having had the honour to be received by you, in the year 1803, when returning from Guadeloupe, I have taken the liberty to write to you this letter, in order to present and introduce to you, one of our very interesting exiled citizens Mr Le Baron Quinette de Rochemont, who entertains a very great desire, in visiting Virginia, and some of the Southern States, to enjoy the satisfaction of your conversation and acquaintance.
          For my part, I would have been much gratified in making the same tour, and being favoured some hours by your company and conversation, but I am forced by my limited means and my situation,  Since I left the consulate genl of France, at the changes of our government, to keep quiet, and wait patiently for the return of tranquillity and wisdom in our desolated country, and I may say all Europe, which more or less partakes of the same unsteady situation.
          I mean to occupy my time mean while in a publication, from the oriental languages, of which I take this opportunity to offer you the preface and beginning, with the Scheme of it, recommending it to your attention and patronage.
          
            I am very respectfully, Sir, Your most obt h. Servt
            Lescallier
          
        